—The order of this Court entered on June 16, 1992 (M-1890), assigning counsel is vacated, and the People’s appeal from an order of the Supreme Court, New York County (Rose Rubin, J.), entered on June 1, 1989, which, inter alia, dismissed the indictment *404against defendant-respondent is dismissed without prejudice, and with leave to restore the appeal to this Court’s calendar within one year from the date of this order upon proof of personal service of the People’s appellate brief upon defendant-respondent.